Citation Nr: 0618734	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's request to reopen 
his claim on the basis that new and material evidence had not 
been submitted. 


FINDINGS OF FACT

1.  By rating decision in July 2002, the RO denied reopening 
of the veteran's claim of entitlement to service connection 
for a back disability because no new and material evidence 
had been submitted; the veteran was notified of the decision 
but he did not initiate an appeal from the 2002 rating 
decision.

2.  The evidence associated with the claims file subsequent 
to the July 2002 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying the reopening of 
the veteran's claim of entitlement to service connection for 
a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.  The additional evidence presented since the July 2002 
rating decision is not new and material, and the claim of 
entitlement to service connection for a back disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, here is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in October 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
earlier effective date for a grant of service connection for 
a back disability is harmless because new and material 
evidence has not been submitted to reopen the veteran's 
claim.  Hence, it was harmless error to fail to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability in 
question.  Hence, any questions regarding what effective date 
is warranted are moot.

In addition, the October 2004 letter addressed the specific 
information and evidence necessary to reopen the claim for 
service connection, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) (in 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In this case, service connection for a back disability was 
denied in a February 1958 rating decision.  The veteran was 
notified of the February 1958 rating decision and of his 
appellate rights with respect thereto, but did not appeal.  
In October 1998, the veteran filed a claim to reopen his 
claim for service connection.  The veteran's claim was denied 
in a July 1999 rating decision because no new and material 
evidence had been submitted to show the veteran had a current 
back condition.  The veteran was notified of the July 1999 
rating decision and of his appellate rights, but did not 
appeal.

In April 2002, the veteran filed a claim to reopen his claim 
for service connection for a back disability.  The veteran's 
claim was denied in a July 2002 rating decision because no 
new and material evidence had been submitted to show the 
veteran had a current back condition which was incurred in 
service, noting that the previous RO decision indicated that 
the evidence showed a congenital anomaly of the lumbar spine 
and the diagnosis was lumbosacral strain due to poor posture.  
The veteran was notified of the July 2002 rating decision and 
of his appellate rights, but did not appeal.

The evidence on file at the time of the July 2002 rating 
decision included the service medical records which showed 
that the veteran was treated for complaints of back pain 
during service.  An August 1954 report of x-ray of the 
dorsolumbar spine indicated that no significant abnormalities 
were noted.  The June 1957 separation examination showed that 
the clinical evaluation of the spine was normal.  No defect 
or diagnosis relating the spine was indicated.  On VA 
examination in January 1958, the veteran complained of back 
pain and reported that pain began after lifting a heavy 
object during service two years earlier.  A report of x-ray 
studies of the lumbosacral spine and pelvis included an 
impression of reactive changes, most likely secondary to the 
congenital anomaly present.   The diagnoses were lumbosacral 
strain due to poor posture and congenital anomaly of the 
spine.  Also of record are VA hospital and outpatient 
treatment records dated from February 1989 to June 1999 which 
did not show any treatment for a back disability.  Also 
included is a VA treatment note dated in March 2002 which 
indicated that the veteran was seen for lipid management and 
reported exercising daily and did 200 pushups a day; weight 
lifted, and walked every day.  

Pertinent evidence added to the record since the July 2002 
rating decision consists of an August 2004 statement from 
M.T.  The statement indicated that the veteran was in the 
hospital for 2 weeks in 1955 after injuring his back while on 
duty.  It was stated that the veteran's back bothered him the 
entire time he was in the Air Force.  

VA treatment records dated September 2003 to December 2004 
showed in September 2003 that the veteran was walking 3 to 
3.5 miles a day.  In December 2003 it was noted that he 
exercised daily, lifted weights, and was able to do 100 
pushups, walk for 30 minutes at 3.5 mph on the treadmill, and 
drive a school bus.  In August 2004, it was noted that the 
veteran was active every day walking 3 miles daily and 
nothing limited his exercise and activities.  In October 2004 
it was noted that the veteran walked for exercise.  In 
December 2004 the veteran reported lifting weights, walking 
daily on a treadmill for 30 minutes at 3.5 mph, and driving a 
school bus.  Those records do not show any treatment for 
complaints of back pain or a diagnosis of a back disability.

At his April 2006 Board video conference hearing, the veteran 
testified that he did not receive any treatment for a back 
condition at the VA and no doctor has related any current 
back problems to active duty service.  He stated he treated 
himself with Tylenol over the years and did not see a doctor 
for his back.  He testified that he injured his back in 
service and was treated for back pain in service.

There is no additional medical evidence since the July 2002 
rating decision showing treatment of or a diagnosis related 
to the claimed low back disability.  The statement from M. T. 
dated in August 2004 although new, is not material as the 
veteran's service medical records indicated that the veteran 
was treated for his back while in service and those records 
were previously considered.  This evidence does not raise a 
reasonable possibility of substantiating the claim.  The new 
evidence does not show a diagnosis of a back disability that 
is related to the veteran's complaints of back pain in 
service.  In addition, there is no evidence showing that the 
congenital anomaly previously noted was either incurred in or 
aggravated by active service.  The veteran has testified that 
he had back pain which he relates to an injury in service.  
This contention is essentially duplicative of his previous 
contention and cannot be considered new and material to 
reopen the claim.  

The Board emphasizes that the veteran has not been shown to 
possess the training and expertise to establish, on the basis 
of his own assertions, a medical nexus between a current 
disability and any incident of military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of the issue on 
appeal turns on medical and other matters for which the 
competent and objective evidence is needed to establish, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hicks 
on v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 

In absence of new evidence, the request to reopen the claim 
of service connection for a back disability falls short of 
the standard established in 38 C.F.R. § 3.156. Accordingly, 
the request to reopen the claim must be denied.




(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a back 
disability.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


